Exhibit 10.2
 
WAIVER


July 15, 2014




Advanced Environmental Recycling Technologies, Inc.
914 N. Jefferson
Springdale, Arkansas 72764
Attention:  Chief Executive Officer
 
 
Ladies and Gentlemen:
 
Reference hereby is made to that certain Credit Agreement, dated as of March 18,
2011, as amended by that certain First Amendment to Credit Agreement, dated as
of May 23, 2011, and as further amended by that certain Second Amendment to
Credit Agreement, dated as of October 20, 2011 (as further amended, restated,
supplemented, or otherwise modified from time to time, the “Credit Agreement”),
by and among Advanced Environmental Recycling Technologies, Inc., a Delaware
corporation (“Borrower”), the lenders from time to time parties hereto (the
“Lenders”), H.I.G. AERT, LLC, as the administrative agent for the Lenders (in
such capacity, together with its successors and assigns in such capacity,
“Agent”; and together with the Lenders, collectively, the “Lender
Group”).  Capitalized terms used herein and not otherwise defined or limited
herein shall have the meanings ascribed to such terms in the Credit Agreement.


As you are aware, Borrower has failed to perform obligations owed to the Lender
Group under the terms and conditions of the Credit Agreement as a result of
Borrower’s failure to comply with Sections 2.12(a), 2.12(b) and 7.01(b) which
requires Borrower to begin paying cash interest on the Series A Term Loan
beginning March 17, 2013, and cash interest on the Series B Term Loan
respectively (collectively, the “Specified Events of Default”).
 
As a result of the Specified Events of Default, Events of Default have occurred
and are currently continuing under the Credit Agreement.  You have requested
that the Lender Group waive the Specified Events of Default until January 1,
2015, at which time all interest on the Series A Term Loan will bear cash
interest at 8.0% per annum (collectively, the “Series A Interest Rate”) and the
Series B Term Loan will bear cash interest at 4.0% per annum (collectively, the
“Series B Interest Rate”).  This letter (this “Waiver”) is to advise you that
the Lender Group hereby waives the Specified Events of Default and their rights
and remedies under the Credit Agreement arising as a result of the Specified
Events of Default.
 
Notwithstanding the foregoing, such waiver shall not waive any other requirement
or hinder, restrict or otherwise modify the rights and remedies of the Lender
Group following the occurrence of any other Event of Default under the Credit
Agreement.  Except as otherwise expressed herein, the text of the Credit
Agreement and the other Credit Documents shall remain in full force and effect,
and the Lender Group hereby reserves its rights to require strict compliance in
the future with all terms and conditions of the Credit Agreement and the other
Credit Documents. Borrower hereby reaffirms its obligations under each Credit
Document to which it is a party.  Borrower hereby further ratifies and reaffirms
the validity and enforceability of all of the Liens heretofore granted, pursuant
to and in connection with the Security Agreement or any other Credit Document,
to Agent, on behalf and for the benefit of each member of the Lender Group, as
collateral security for the Obligations under the Credit Documents in accordance
with their respective terms, and acknowledges that all of the Liens, and all
Collateral heretofore pledged as security for the Obligations, continues to be
and remain Collateral for the Obligations from and after the date hereof.
Borrower hereby restates, ratifies and reaffirms each and every term and
condition set forth in the Credit Agreement and the Credit Documents effective
as of the date hereof.
 
 
 

--------------------------------------------------------------------------------

 
This Waiver may be executed in multiple counterparts, each of which (including
any counterpart delivered by facsimile or other electronic method of
transmission) shall be deemed to be an original and all of which, taken
together, shall constitute one and the same agreement, and this Waiver shall be
deemed to be made under, and for all purposes shall be construed in accordance
with, the laws of the State of New York.  This Waiver shall be effective as of
the date set forth above when and only when, Agent shall have received a
counterpart of this Waiver duly executed by Borrower and the Lenders.
 
This Waiver shall constitute a Credit Document for all purposes.
 
[remainder of page intentionally left blank]
 
 
 
 
 
 
 
2

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have caused this Waiver to be executed
and delivered as of the date first above written.



  H.I.G. AERT, LLC,   as Administrative Agent and Lender           By:      /s/
Bobby Sheth       Name:      Bobby Sheth     Title:        Authorized Signatory



 
Acknowledged and agreed to
as of the date first written above:
 
ADVANCED ENVIRONMENTAL
RECYCLING TECHNOLOGIES, INC.,
a Delaware corporation
 

By: /s/ J.R. Brian Hanna  

Name:    J.R. Brian Hanna
Title:     Chief Financial Officer & Principal Accounting Officer
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 